                           Case 1:20-mj-02583-UA Document 4 Filed 07/28/20 Page 1 of 1
Mod AO 442 (09/13) Arrest Warrant    AUSA Name & Telno: Daniel H. Wolf, Tel: 212-637-2337


                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                 Southern District of New York

                  United States of America
                             v.                                   )

                        Andrew Joseph
                                                                  )
                                                                  )
                                                                           Case No.           20 MAG 7858
                                                                  )
                                                                  )
                                                                  )
                            Defendant


                                                    ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)     Andrew Joseph                                                                                      ,
who is accused of an offense or violation based on the following document filed with the court:

’ Indictment             ’ Superseding Indictment        ’ Information        ’ Superseding Information             ✔ Complaint
                                                                                                                    ’
’ Probation Violation Petition            ’ Supervised Release Violation Petition       ’ Violation Notice          ’ Order of the Court

This offense is briefly described as follows:
  Violations of 21 U.S.C. § 846 (narcotics conspiracy)




Date:         07/28/2020
                                                                                         Issuing officer’s signature

City and state:       New York, NY                                                    Hon. Sarah L. Cave, USMJ
                                                                                           Printed name and title


                                                                Return

           This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         .

Date:
                                                                                        Arresting officer’s signature



                                                                                           Printed name and title
